Citation Nr: 0116861	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  94-33 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This case was the subject of a Board remand dated in October 
1996.


FINDINGS OF FACT

1.  The veteran has congenital hereditary pes planus, which 
existed prior to service and did not increase in severity 
during service.

2.  There is of record clear and unmistakable evidence that 
renders it obvious that the veteran's pes planus existed 
prior to service.


CONCLUSION OF LAW

Pes planus was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1111, 1131, 1153 (West 1991 & Supp. 2000);  38 
C.F.R. §§ 3.303, 3.304, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for pes planus. 

Service medical records show that upon entrance into service 
in August 1955, clinical evaluation the feet was normal, and 
the veteran indicated he had no history of foot trouble.

In January 1956, he complained of pain in his feet.  He was 
referred to a podiatrist with a provisional diagnosis of pes 
planus.  Examination revealed pes planus, probably 
congenital.  There was good foot alignment and no muscular 
limitation.  The examiner noted that the veteran wore a 10 R 
boot, but measured 11 R.  The diagnosis was pes planus, and 
the recommended treatment was plantar supports.

In June 1956, the veteran was noted to have pes planus, and 
to have worn arch supports with no effect.  

In August 1956, the veteran continued to complain of some 
pain and swelling over the dorsum of both feet and in the 
talonavicular region.  He stated he was unable to wear the 
appliances with any degree of comfort.  He was fitted with 
Thomas heels to his low quarters, and was to have heels 
applied to his boots the following day.  

In November 1956, the veteran was seen again for trouble with 
his feet, without relief using the tried and proven 
successful supportive measures.  The treating podiatrist 
indicated that there was nothing that could be done for the 
veteran that had not been done previously, and that he need 
not be seen again unless something unusual occurred.  
November 1956 X-rays showed considerable flattening of the 
longitudinal arch of both feet.  Otherwise, they appeared 
normal. 

During the June 1957 service discharge examination, clinical 
evaluation of the feet was normal.  A history of foot 
trouble, and of use of arch supports with no benefit, was 
noted.  The examining physician indicated that the veteran 
was not currently having trouble with this condition, and 
that the condition existed prior to service.  

During a February 1994 RO hearing, the veteran described 
problems with his arches of both feet.  He said he was given 
ace bandages to wrap his feet in during service.  He 
described differing levels of problems with his feet 
depending no the type and level of activity.  He could not 
recall what brought the foot condition on in the military.  
He indicated he was not receiving any current VA treatment 
for his feet.

During a March 1994 VA examination, the veteran was diagnosed 
as having pes planus.  No opinion was rendered as to whether 
this was related to service.  March 1994 X-rays of the 
veteran's feet showed tiny plantar calcaneal osteophytes.  
The feet were otherwise normal in appearance.  

During an April 1997 VA examination, the veteran was assessed 
as having rather severe pes planus.  No opinion was rendered 
as to whether this was related to service.  April 1997 VA X-
rays of the feet showed left foot pes planus, otherwise 
normal study.

During a February 1998 VA examination, the veteran reported 
that he began to have painful feet while in the military.  He 
said he saw the medics about it, but no treatment was given.  
By history, since that time he had continued to have painful 
feet and the pain the feet had gradually increased over the 
years as he aged.  The pain was primarily along the medial 
arch bilaterally.  He said he wore extra large shoes which 
were the only things that were comfortable.  He said he had 
some Dr. Scholl's insoles which he would wear at times.  He 
was working as a truck driver and was taking no medications.  
He weighed 238 pounds and stood six feet tall.  The veteran 
said he did not have foot trouble prior to entering the 
military.  He said at his worst the symptoms were 100 percent 
out of 100 (with 100 being the worst possible symptoms a 
human could withstand), while at the examination he described 
the symptoms as 70 percent out of a 100, which he said 
reflected the symptoms at their least severe.  He reported 
that when he was not on his feet and was resting he did not 
have not pain in his feet.

Upon physical examination, the veteran walked with a normal 
gait pattern.  He was able to remove his shoes and socks.  
Examination of his feet demonstrated a hereditary congenital 
type of hypermobile pes planus.  The examiner graded it as 
moderate to severe bilaterally, a little greater on the left.  
The feet themselves were warm.  There was no discoloration.  
There was no dysthermia and the pulses were palpable.  The 
veteran had hypertrophy and discoloration of his toenails.  
His ankles would dorsiflex to 10 degrees, plantar flex 40 
degrees, invert 20 degrees, and evert 5 degrees bilaterally.  
When he was not standing on the feet the longitudinal arches 
tended to correct the hypermobile type of pes planus, which 
the examiner described as the congenital, non-stiff, 
hereditary variety.  

The examiner noted that radiographs taken in 1997 reportedly 
demonstrated normal feet except in the standing projection, 
where they demonstrated pes planus.  There was no reported 
evidence of degenerative joint disease or other architectural 
abnormalities of the bones of the feet.  

The examiner's impression was pes planus, hereditary, 
congenital bilaterally.  The examiner elaborated that the 
examination and radiographs confirmed the diagnosis of 
hypermobile congenital hereditary pes planus.  He asserted 
that the veteran's flat feet were present from birth.  With 
aging and increase in body habitus and with time this type of 
pes planus can become increasingly symptomatic, he noted.  
The examiner opined that the veteran's military duty did not 
aggravate or injure his pes planus.  While in the military 
the veteran had an exacerbation of his symptoms, but he did 
not have injury or aggravation of the condition.  In other 
worse, he merely had symptoms with use of his feet.  The 
examiner further asserted that any activity of daily living 
would cause pain in his feet, that in the military was no 
greater or lesser than one would find in normal daily life.  
The examiner found no evidence to suggest that the military 
caused any injury or increase in the veteran's congenital 
hereditary pes planus.

VA records of treatment in June 1999 show that the veteran 
received treatment for foot strain associated with pes valgo 
planus.

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

On preliminary review of this matter, the Board concludes 
that the RO has either complied with, or gone beyond, these 
provisions and thus it would not be prejudicial to decide the 
case on the current record.  The RO has obtained all 
identified records from the VA and private providers.  It has 
obtained the service medical records and there is no 
indication of outstanding Federal Government records or other 
records that have been identified by the claimant.  The RO 
has provided the claimant with a thorough VA examination and 
opinion on the matter at hand.  There is no indication that 
there is any evidence that could substantiate the claim that 
has not been obtained.  Accordingly, while the RO has not 
sent notice as set forth in (3) above describing how the 
tasks of developing the record are allocated, it has gone 
beyond this requirement by actually obtaining all the 
evidence.  The Veterans Claims Assistance Act of 2000 also 
eliminated the statutory requirement that a claimant come 
forward with a well grounded claim before the Secretary 
performs the duty to assist.  However, since the RO did not 
find the claims were not well grounded and proceeded to 
discharge the duty to assist, this change in the law has no 
effect on the veteran's claim.  The veteran has been notified 
of the laws and regulations pertaining to his claim in rating 
decisions, a statement of the case, and a supplemental 
statement of the case.  In light of all of these 
considerations, the Board finds that it is not prejudicial to 
the claimant to proceed to adjudicate the claim on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §  1131 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  Clear and unmistakable evidence that the disability 
manifested in service existed before service is required to 
rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 
1991);  38 C.F.R. 3.304(b).
 
While contemporaneous clinical evidence or recorded history 
may often be necessary to satisfy the heavy burden of 
rebutting the statutory presumption of soundness, there is no 
absolute rule in the statute, the regulation, or the case law 
requiring such evidence before the presumption can be 
rebutted.  Harris v. West, 203 F. 3d 1347, 1351 (Fed. Cir. 
2000).  A bare conclusion, even one written by a medical 
professional, without a factual predicate in the record does 
not constitute clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness.  Miller v. 
West, 11 Vet. App. 345, 348 (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
circumstances, conditions and hardships of service.  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 1991);  38 C.F.R. § 3.306 (2000).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991);  cf. Jensen v. 
Brown, 19 F.3d 1413 (Fed. Cir. 1994) (holding special 
provisions applying to combat veterans create exception to 
rule requiring more than temporary or intermittent flare-ups 
to show aggravation of underlying disability).  The 
presumption of aggravation is applicable only if the pre-
service disability underwent an increase in severity during 
service.  Hunt, 1 Vet. App. at 292, 296 (1991);  see also 
Browder v. Brown, 5 Vet. App. 268, 271 (1993). 

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (2000). 

The February 1998 VA examiner's opinion constitutes clear and 
unmistakable evidence that the veteran's pes planus is 
congenital and hereditary, and was not injured or aggravated 
during service.  The conclusion is based on a thorough 
physical examination of the veteran's feet, X-rays, oral 
history, and documented history.  The examiner, applying his 
expertise as a medical doctor, indicated without equivocation 
that the veteran has a hereditary congenital type of 
hypermobile pes planus.  The examiner asserted that the 
veteran's pes planus was present since birth, based on the 
type of pes planus observed upon X-ray and physical 
examination.  The reasons for the opinion were clearly 
explained.  This opinion renders it obvious that the 
veteran's pes planus existed prior to service.  The 
presumption of soundness is for application in this case, 
since clinical evaluation of the veteran's feet upon entry 
into service was normal.  However, the February 1998 VA 
examiner's opinion that the veteran's pes planus was is 
hereditary and congenital constitutes clear and unmistakable 
evidence sufficient to overcome the presumption of soundness 
in this case.  38 U.S.C.A. § 1111 (West 1991);  38 C.F.R. 
3.304(b).

With regard to the presumption of aggravation, as noted 
above, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991);  38 
C.F.R. § 3.306 (2000).  In the present case, the February 
1998 VA examiner's opinion demonstrates beyond question that 
the veteran's pes planus is a hereditary condition which was 
symptomatic upon use of the feet during service, with no 
increase in severity of the underlying condition.  The 
results of the June 1957 discharge examination, during which 
the history of problems with the feet was noted, but clinical 
evaluation of the feet was normal and the veteran had no 
current complaints, are consistent with the February 1998 VA 
examiner's conclusion.  The Board finds that there was 
improvement with treatment following the exacerbation and 
that service medical records are insufficient to establish 
that the underlying disorder increased in severity.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991) ("Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, as contrasted to 
symptoms, is worsened.").  Under these circumstances, the 
presumption of aggravation is not for application.  See 
Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  None of the 
post-service medical evidence of record suggests that the 
disorder increased in severity during service or as a result 
of service. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for pes planus.


ORDER

Entitlement to service connection for pes planus is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

